Citation Nr: 1206155	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-39 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Gentry C.M. Hogan, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1943 to January 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran's reports of witnessing traumatic events in service are consistent with the location, time, and nature of his military service and occurred under conditions of fear of hostile military attack. 

2.  The Veteran has been diagnosed by VA mental health examiners with PTSD based on his reported experiences in service.  


CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran served in a U.S. Army anti-aircraft artillery unit with service outside the continental United States in the Asia Pacific Theater from May 1943 to January 1946.   He contends that he experiences posttraumatic stress disorder arising from traumatic events during World War II service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.   A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul 13, 2010) 

 "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

An Enlisted Record and Report of Separation - Honorable Discharge (WD AGO Form 53-55) showed that the Veteran served in the 360th Anti-Aircraft Artillery Gun Battalion.  The Veteran served in the Asia Pacific Theater but was not awarded personal combat decorations.  In March 2009, the National Personnel Records Center reported that all other service personnel and treatment records were lost in a fire.  

 If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 
	
In April 2009, the Veteran reported that he experienced traumatic events in route to and while serving in Okinawa, Japan in 1945.  He reported that a friend died while on a ship and was "shot out into the ocean," wrapped in a body bag.  He reported that while on Okinawa he had to sleep on dead bodies killed in an aerial attack and witnessed dead bodies in the ocean.  He identified his military unit as the 369th Artillery Gun Battalion.  He submitted copies of letters to his family dated in May 1943 and September 1945 that showed his unit address as the 369th AAA Gun Battalion.  In one letter mailed in September 1945, the Veteran wrote that he had arrived on the island after the Japanese were pushed up a hill.  He wrote that he had unspecified interactions but that he was fine.  In September 2009, the Veteran identified his deceased friend by name and submitted an internet posting from the American Battle Monuments Commission that showed the internment of the soldier in a national veteran's cemetery.  The document showed the soldier was a member of the 469th Anti-Aircraft Gun Battalion and died in late July 1945.

The earliest record in the claims file of any medical treatment is the report of a VA examination by a psychology intern in October 2008.  The case and report were reviewed by a staff psychiatrist.  The intern noted the Veteran's report of problems with his nerves since his discharge from the Army at the end of World War II.  The Veteran reported symptoms of insomnia, depressed mood, nightmares, avoidance behavior, hyperarousal, nervousness, shakiness, and intrusive thoughts of unspecified combat experiences.  The intern noted that the Veteran was 84 years old and lived alone.  The intern diagnosed PTSD and the staff psychiatrist concurred in the diagnosis. 

In a March 2009 mental health treatment encounter, the Veteran reported experiencing vivid nightmares of dead people and horses and killings.  He also reported flashbacks of his friend's dead body being washed away after he died of pneumonia while aboard a ship.  Brief follow up treatment encounters on three occasions in 2009 showed similar symptoms but some improvement in their severity with medication.  

In view of the absence of service personnel records and inconsistencies regarding the identity of the Veteran's military unit, the Board reviewed relevant published material regarding the conflict in the Western Pacific during World War II.  An order of battle for the Army during the War failed to show the existence of a 360th or 469th AAA Gun Battalion.  However, the order of battle did show the participation of the 369th AAA Gun Battalion, consistent with the Veteran's reports and letters.  The reference showed that this unit was formed in Hawaii in December 1943, arrived in Okinawa on August 12, 1945, and returned to the United States in January 1946.  Shelby L. Stanton, World War II Order of Battle, 496, 500 (1984).  Another historical text showed that the invasion and combat operations on Okinawa occurred between April 1, 1945 and June 30, 1945.  The Second World War - Asia and the Pacific, 240-46 (Thomas E. Griess, et. al. eds., 1984).   The authors noted that the battle was the most intense of the Pacific War with the largest number of enemy, friendly, and civilian casualties.  

The Board concludes that the correct identification of the Veteran's unit is the 369th AAA Gun Battalion because it is consistent with his letters and with the published order of battle that placed his unit in Okinawa as the Veteran reported.  The Board further concludes that the Veteran and the deceased friend were likely in the same unit because he identified the soldier by name prior to submitting the record of his internment.  That record is also consistent with the soldier dying at sea in route to Okinawa but is not consistent with the report of a burial at sea because the remains were interred in the cemetery.  Nevertheless, the Veteran may be experiencing intrusive thoughts of a burial at sea of another soldier.  

The Board further concludes that the Veteran was not in active combat because his unit arrived in Okinawa six weeks after the major combat operations concluded, several days after the nuclear weapons attack on Japan, and a few days prior to the end of the conflict with a formal surrender two weeks later.  Nevertheless, in view of the extent of the loss of life and destruction caused by the battle, the Board concludes that the Veteran's reports of witnessing the aftermath of the conflict are credible as they are consistent with the history.   Moreover, it is reasonable and credible that the Veteran remained in fear of hostile military attack during his early service on the island.  Therefore, even though there is no clear demonstration that the Veteran was in combat, his reports are credible and meet the new criteria to establish that the events occurred based on his lay statements alone.  

Finally, the Board concludes that the Veteran has been diagnosed with PTSD based on reports of his experiences on Okinawa and those reports were accepted without challenge by doctoral level VA mental health examiners.  Therefore, as the Veteran has been diagnosed with PTSD based on credible traumatic events or fear of hostile military action, service connection is warranted.  


ORDER

Service connection for posttraumatic stress disorder is granted, subject to the legal criteria governing the payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


